The defendant’s contention that the evidence was legally insufficient to support his convictions of assault in the first degree and criminal possession of a weapon in the fourth degree, including disproving his defense of justification, is unpreserved for appellate review (see CPL 470.05; People v Hawkins, 11 NY3d 484, 492 [2008]; People v Gray, 86 NY2d 10, 19 [1995]; People v McDaniel, 84 AD3d 1410, 1411 [2011], lv denied 17 NY3d 819 [2011]; People v Walker, 78 AD3d 1082, 1083 [2010]; People v Battle, 73 AD3d 939, 940 [2010]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to disprove the justification defense and to establish the defendant’s guilt of assault in the first degree and criminal possession of a weapon in the fourth degree beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342, 348 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the jury’s rejection of the justification defense and the verdict of guilt were not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contentions are without merit. Florio, J.E, Hall, Austin and Cohen, JJ., concur. [Prior Case History: 2009 NY Slip Op 31515(U).]